Per Curiam.

We agree with the court of appeals that Dunlap’s application to reopen his appeal was untimely under App.R. 26(B). See, also, State v. Fox (1998), 83 Ohio St.3d 514, 700 N.E.2d 1253; State v. Wickline (1996), 74 Ohio St.3d 369, 371, 658 N.E.2d 1052, 1053.
Dunlap asserts, however, that he had “good cause” because the same counsel, Elizabeth E. Agar, represented him in the original appeal to the court of appeals and in this court. Counsel cannot be expected to argue his or her own ineffectiveness. State v. Lentz (1994), 70 Ohio St.3d 527, 529-530, 639 N.E.2d 784, 785.
However, different counsel, Randy D. Ashburn and Tracey A. Leonard, both of whom are Assistant State Public Defenders, represented Dunlap in connection with this case.in October 1995. Also, Tracey Leonard and Richard J. Vickers represented Dunlap before the court of appeals and our court in his 1998 appeal of the denial of his petition for post-conviction relief. See State v. Dunlap (June 26, 1998), Hamilton App. No. C-970117, unreported, 1998 WL 337041. Given that Dunlap had new counsel as of October 1995, Dunlap has not satisfactorily explained or justified the delay from October 1995 until July 1999 when he filed his App.R. 26(B) application. Thus, the court of appeals correctly rejected Dunlap’s application as untimely.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Lundberg Stratton, J., dissents.